Title: To James Madison from Isaac Cox Barnet, 13 June 1803 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


13 June 1803, Paris. Wrote JM on 1, 2, and 3 June by the ship Philadelphia and brig Betsey from Antwerp. Livingston appointed him “Commissioner under the late convention with france.” Left Antwerp on 29 May; appointed his secretary, John Robertson, deputy commercial agent “with the approbation” of Livingston. Encloses a copy of the commission. Robertson will, “in order to reconcile the fallacious restriction of the french Constitutional code, sign all local acts and Correspondance in my name.” Would have appointed an American if Ridgway or Thompson had been “disposed to accept this charge.”
Calls JM’s attention to the case of the ship Mac, John Bryant, late master, and to the enclosed documents. In one of his last, transmitted a copy of his letter (no. 1) to Livingston, to which Skipwith replied: refers JM to paper no. 2 and Skipwith’s letter [of 6 May] (no. 12). “When this letter reached me the Mac had not commenced unloading.” Hoped to repair “an involuntary fault in having recognized her as an American and at same time, if Possible, to obtain reparation by a retribution upon the goods (as well as upon the Ship.) for the benefit they had enjoyed by an abuse of the flag of the U. States.” To retract his “Certificate of entry would have exposed both Ship & Cargo to confiscation, the one for not being duly authorized to navigate as an american, the other, under the french revenue laws for being brought from England.” This “would have distressed the owners of the cargo,” who were Antwerp merchants, while offering no benefit to the U.S. “Still the thing was in fault, however innocent the Persons might be considered,” and though “several of the owners of the Cargo who had before suffered from seizure of Property coming from London, made Propositions through Mr. Ridgway to Pay £800 stg. (about 9 ⅌ Cent upon the value of the goods,) … the other owners, native antwerpers, would not accede to any compromise Preferring the risk of losing all.” Being advised that the cargo, not being French property, could not “be made answerable for the fault of the master,” the owners “had the Ship hastily hauled into the wharf and Commenced unloading.” On hearing this, Barnet wrote the ship master (no. 3). “Learning next morning that Capt. Bryant had treated my order with contempt, I wrote the commissary of Marine (No. 5.) requesting he would stop the discharging of the Cargo, and to that effect, Post a guard on board and cause Capt. Bryant to attend at my office.” In his absence from the office, Bryant called and left a letter (no. 4). On his return Barnet sent a soldier to bring Bryant back. Barnet “reprimanded him in Proper terms for not obeying” the warrant. “He replied that ‘he could not Prevent the merchants from taking their goods—that he had nothing to do with the ship having sold her and that indeed she was Partly sold some time ago.’ To this I returned that every Master could command his Hatches to be Shut—that he was sole master on board—that I should not regard his Pretended sale and that he must give me full reparation for bringing his ship & cargo under the flag of the U. S. without authority to Navigate her as such.” Demanded that Bryant be kept under guard and that he pay “$22,000—this sum being by approximation, about half the value of ship & cargo.” “Captain Bryant then returned to his consignee who took him from the guard and here I conceived my duty fulfilled as to his Person for the Contempt of my order.”
“My Pretentions on the cargo excited much agitation among the merchants.” “The next day” three of the Antwerp shippers threatened him “very loudly” to raise the arrest on their property. “To this I could only reply that I had no claim upon them, but upon the Master of the ship, and that I could not know whose Property was on board—it was enough for me to know that there was Property on board—that I would be sorry they should be exposed to loss, but that I had no account to render of my conduct, but to my own Government.” Encloses “a notorial Protest (A)” and other similar acts “under the idea of their giving fuller elucidation of the affair.”
Was “Aware that mis-representations would be made,” so he decided to go to Paris and consult Livingston. Arrived on 16 May and explained the matter to him. Soon after, one of the merchants interested in the affair presented a petition to Livingston, who referred the matter to Skipwith. Met “the next morning” with Skipwith, who said that Bryant was “an old Sinner in this way and that he ought not to be spared.” Conferred with Livingston and Monroe and was soon made sensible that agents of the U.S. “ought not to enter into any composition.” Monroe’s “judicious observation,” given “with that nobleness of mind and dignity of sentiment,” was that “Governments cannot compromise for interest—they Punish to Prevent abuses and not to Profit by them—that in this Case if the ship & Cargo are in fault they ought to suffer the Penalty without a mean, and that if a Consul U. S. Could Compound for £1000, there was no reason for anothers not doing it for £10. &c.”
Was saved “from a great faux pas” by his trip to Paris. The opinion of the U.S. ministers was that he could not hold the cargo without great difficulty; thus he should raise the arrest after a retraction of the protest (B). Returned to Antwerp on 21 May and found the cargo stored under the authority of the customhouse, to which Robertson had properly acquiesced (nos. 9 and 10). On 23 May wrote the marine department [no. 11] to raise the arrest on the cargo, while still maintaining the arrest on the ship. Interrogated the crew on 25 May; the interrogatories are enclosed, along with the ship’s bill of sale, Bryant’s letters, and his certificate of citizenship. These form the basis of the libel on which Barnet solicits a decision. These need no comment from him, other than “to repeat that Capt. Bryant was Possessed of no other document to Justify the quality and ownership of the ship Mac, than this Bill of Sale.”
Encloses papers C, D, E, and F, which demonstrate the fraudulent use to which the ship has been put as well as the fraudulent basis of the ship’s sale. The paper G is one of Bryant’s letters.
“The ship has been dismantled and put into Dock” and its property stored. Barnet has discharged and paid the crew. Requests permission to sell the ship to reimburse the $600 he has expended in the case. Asks JM to preserve any claim he has to proceeds under a confiscation. Believes this case, together with the embezzlement on board the Philadelphia “last April,” will “be a valuable step towards repairing some defects in our Consular System.”
 

   
   RC, two copies (DNA: RG 59, CD, Paris, vol. 1); enclosures, two copies (DNA: RG 59, CD, Antwerp, vol. 1). First RC 10 pp.; marked “Triplicate”; docketed by Wagner as received 19 Sept. For surviving enclosures, see n. 2.



   
   Barnet was presumably referring to his letters to JM of 1 and 3 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:563–65, 569–70).



   
   The surviving enclosures are copies of letters taken from Barnet’s letterbook, marked nos. 1 through 12, which correspond to Barnet’s descriptions in the text. Also included is a page headed “No. 13” that is a copy of the Mac’s entry certificate.



   
   See Barnet to JM, 1 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:563–65 and n. 4).



   
   For the Philadelphia embezzlement, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:565 n. 2.



   
   A full transcription of this document has been added to the digital edition.

